                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION




JULIO TORRES PALOMO,               )
     ID # 1923341,                 )
           Petitioner,             )                   CIVIL ACTION NO.
vs.                                )
                                   )                   3:17-CV-1078-G (BH)
BRIAN COLLIER, Executive Director, )
Texas Department of Criminal       )
Justice,                           )
            Respondent.            )


         ORDER ACCEPTING FINDINGS AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE

      After reviewing all relevant matters of record in this case, including the findings,

conclusions, and recommendation of the United States Magistrate Judge and any

objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the court is of the opinion

that the findings and conclusions of the magistrate judge are correct and they are

accepted as the findings and conclusions of the court. For the reasons stated in the

findings, conclusions, and recommendation of the United States Magistrate Judge, the

petition for habeas corpus filed pursuant to 28 U.S.C. § 2254 is DENIED with

prejudice.

      In accordance with Fed. R. App. P. 22(b) and 28 U.S.C. § 2253(c) and after

considering the record in this case and the recommendation of the magistrate judge,

petitioner is DENIED a certificate of appealability. The court adopts and incorporates
by reference the magistrate judge’s findings, conclusions and recommendation in support

of its finding that the petitioner has failed to show (1) that reasonable jurists would find

this court’s “assessment of the constitutional claims debatable or wrong,” or (2) that

reasonable jurists would find “it debatable whether the petition states a valid claim of

the denial of a constitutional right” and “debatable whether [this Court] was correct in

its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

       If the petitioner files a notice of appeal, he must pay the $505.00 appellate filing

fee or submit a motion to proceed in forma pauperis and a properly signed certificate of

inmate trust account.

       SO ORDERED.

February 5, 2019.




                                          ___________________________________
                                          A. JOE FISH
                                          Senior United States District Judge




                                             2
